PER CURIAM.
We reverse the trial court’s order granting appellee’s motion for involuntary dismissal on appellant’s claim for money lent. In ordering the involuntary dismissal, the trial court found that
Plaintiff, to prevail on his claim for money lent, must establish that money is due. He has failed to prove this.
Section 673.1081(1), Florida Statutes (1993), provides that
(1) A promise or order is “payable on demand” if it:
(a) States that it is payable on demand or at sight or otherwise indicates that it is payable at the will of the holder; or
(b) Does not state any time of payment.
Pursuant to section 673.1081(l)(b), Florida Statutes (1993), the loan as evidenced by the cancelled check was due on demand. Thus, the trial court erred in finding that appellant failed to prove that the money was due.
REVERSED AND REMANDED.
DELL, C.J., and GUNTHER and POLEN, JJ., concur.